U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                              No. ACM S32449
                          ________________________

                             UNITED STATES
                                 Appellee
                                      v.
                       Thomas P. EDWARDS IV
             Staff Sergeant (E-5), U.S. Air Force, Appellant
                          ________________________
        Appeal from the United States Air Force Trial Judiciary
                          Decided 20 March 2018
                          ________________________
Military Judge: Michael D. Schag.
Approved sentence: Bad-conduct discharge, confinement for 3 months,
and reduction to E-1. Sentence adjudged 25 October 2016 by SpCM con-
vened at Joint Base San Antonio-Randolph, Texas.
For Appellant: Major Annie W. Morgan, USAF.
For Appellee: Major Mary Ellen Payne, USAF; Major Matthew L. Tus-
ing, USAF.
Before HARDING, SPERANZA, and HUYGEN, Appellate Military
Judges.
Senior Judge HARDING delivered the opinion of the court, in which
Judges SPERANZA and HUYGEN joined.
                          ________________________

                 PUBLISHED OPINION OF THE COURT
                          ________________________

HARDING, Senior Judge:
    A special court-martial composed of a military judge found Appellant
guilty, in accordance with his pleas, of one specification of wrongful appropri-
ation (of funds belonging to his mother-in-law) and three specifications of as-
sault consummated by a battery (committed against his wife and mother-in-
                   United States v. Edwards, No. ACM S32449


law) in violation of Articles 121 and 128, Uniform Code of Military Justice
(UCMJ), 10 U.S.C. §§ 921, 928. 1 The military judge sentenced Appellant to a
bad-conduct discharge, confinement for four months, and reduction to the
grade of E-1. In accordance with the pretrial agreement (PTA), the convening
authority approved only three months of confinement and otherwise approved
the adjudged sentence. The convening authority did not waive the mandatory
forfeiture of pay required by Article 58b, UCMJ, 10 U.S.C. § 858b, as requested
by Appellant.
    Appellant raises two issues for our consideration on appeal: (1) Whether he
is entitled to new post-trial processing because the convening authority failed
to approve or deny Appellant’s request to waive the mandatory forfeiture of
pay; and (2) Whether the military judge erred by allowing improper sentencing
evidence. 2 We find no relief is warranted and affirm the findings and sentence.

                                  I. BACKGROUND
   Appellant requested, as part of his clemency submission, waiver of the
mandatory forfeiture of pay for the benefit of his wife and daughter. Appellant
had not previously requested a waiver of the mandatory forfeitures. The ad-
dendum to the staff judge advocate’s recommendation (SJAR) included Appel-
lant’s clemency submission as an attachment and informed the convening au-
thority that he “must consider these matters before taking final action in this
case.” The addendum did not, however, specifically highlight the request for
waiver of the mandatory forfeitures or provide a recommendation on the re-
quest. Further, the addendum did not include an indorsement from the con-
vening authority stating that he considered the attachments to the addendum
before taking action on this case. The convening authority took action on 17



1 We note slight differences in the wording of Specifications 1, 2, and 3 of Charge II on
the court-martial order (CMO) and the charge sheet. Specification 1, as it appears on
the charge sheet, alleges Appellant “did unlawfully strike JM on her face and unlaw-
fully grab her arms with his hands.” (Emphasis added). On the CMO, the phrase “with
his hands” precedes the word “and” instead of appearing at the end of the specification.
Specification 2 on the charge sheet places “and” between “foot” and “hand.” On the
CMO, “and” is replaced by the word “or.” Finally, the words “with his hands” appears
in Specification 3 on the charge sheet, but are completely omitted from the CMO. All
the same CMO errors are in the Report of Result of Trial. We order promulgation of a
new CMO to correct these scrivener errors.
2 Appellant raises this issue pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982). We have considered and reject this claim, which neither requires addi-
tional analysis nor warrants relief. See United States v. Matias, 25 M.J. 356, 363
(C.M.A. 1987).


                                           2
                 United States v. Edwards, No. ACM S32449


January 2017. The action did not reference Article 58b, UCMJ, or contain any
language to waive mandatory forfeitures.
   In a declaration dated 13 July 2017, the convening authority addressed the
processing of Appellant’s request to waive mandatory forfeitures as follows:
       It has come to my attention that neither the [a]ddendum to the
       [s]taff [j]udge advocate [sic] nor my action specifically addressed
       [Appellant’s] request for waiver of mandatory forfeitures. When
       I received [Appellant’s] waiver of mandatory forfeitures request,
       I considered it and decided against approval. Therefore, the ab-
       sence of the approval language in the signed action captured my
       disapproval.

                                II. DISCUSSION
    Appellant asserts that the action of the convening authority is ambiguous
on the matter of waiver of mandatory forfeiture of pay due to the absence of a
separate document memorializing the convening authority’s decision to deny
the request. Appellant further asserts that the convening authority erred by
not memorializing a justification for the denial and that, in any event, the de-
nial of the request for waiver of forfeitures was an abuse of discretion by the
convening authority. We disagree.
    The forfeitures to which Appellant refers are those directed by Article 58b,
UCMJ. A servicemember sentenced by a special court-martial to confinement
coupled with a bad-conduct discharge forfeits two-thirds of his basic pay begin-
ning on the fourteenth day of his confinement. Pay is forfeited through the end
of the period of confinement. The convening authority may, however, waive
application of these mandatory forfeitures and direct payment of them to de-
pendents of the servicemember.
    Appellant requested such a waiver on behalf of his dependent wife and
daughter. The convening authority denied Appellant’s request but provided
neither a written denial nor reasons for the denial. Appellant now directs our
attention to United States v. Sloan, 35 M.J. 4 (C.M.A. 1992), a case addressing
the denial of a request for deferral of confinement, for the proposition that a
denial of a request for waiver of mandatory forfeitures must be in writing. Ap-
pellant further asserts that the written denial of a request for waiver of man-
datory forfeitures must provide reasons for the denial so the decision can be
reviewed for abuse of discretion. In so doing, Appellant overlooks key differ-
ences between deferral of an adjudged component of a sentence and waiver of
statutorily mandated forfeitures.
   As noted by our superior court in Sloan, Rule for Courts-Martial (R.C.M.)
1101(c)(3) provides that a convening authority’s decision to deny a deferment

                                       3
                  United States v. Edwards, No. ACM S32449


request is subject to judicial review for abuse of discretion. The court described
the convening authority’s obligation to provide a basis for a denial in the rec-
ord. “When a convening authority acts on an accused's request for deferment of
all or part of an adjudged sentence, the action must be in writing (with a copy
provided to the accused) and must include the reasons upon which the action
is based.” Id. at 7 (emphasis added).
   Unlike a decision on deferment of adjudged punishment, a convening au-
thority’s decision on waiver of mandatory forfeitures is not subject to judicial
review for abuse of discretion. See R.C.M. 1101(d). There is also no requirement
that the convening authority's decision on waiver be written, served on the ac-
cused, made a part of the record, or contain a rationale for denial.
    The exercise of a convening authority’s discretion to waive mandatory for-
feitures under Article 58b, UCMJ, is a matter of clemency under Article 60(c),
UCMJ, 10 U.S.C. § 860(c), and thus not subject to judicial review. United States
v. Gentry, No. ACM S31361, 2008 CCA LEXIS 454, at *9 (A.F. Ct. Crim. App.
30 Oct. 2008) (unpub. op.) (citing United States v. Quintin, 47 M.J. 798, 801
(N.M. Ct. Crim. App. 1998). The impetus of judicial review that drives the re-
quirement for a written justification for denial of a deferment request is lack-
ing for denial of a waiver request. As our superior court suggested in United
States v. Healy, 26 M.J. 394, 396 (C.M.A. 1988), we do not believe that Congress
envisioned judicial review over the substantive exercise of the convening au-
thority’s discretion to grant clemency.
    We conclude that the convening authority was not required to provide a
written rationale for the denial of Appellant’s request for waiver of mandatory
forfeitures. His denial was reflected in the action by the absence of any refer-
ence to waiver and Article 58b, UCMJ. Given that Appellant waited until after
he was served with the SJAR to request the waiver, as opposed to doing so
shortly after trial, it is not surprising that the denial was not reduced to a
separate writing. Instead, given the timing of the waiver request, the conven-
ing authority’s decision to deny the waiver request was effectively announced
when the action did not grant the request for waiver. 3 The convening authority
was not required to separately notify the Appellant or explain the denial. Alt-
hough the addendum to the SJAR did not contain the expected statement from
the convening authority that he considered Appellant’s clemency matters prior
to taking action, his declaration clearly establishes that he did.




3 Approval of requests for waiver of mandatory forfeitures are usually formalized in
the convening authority's action.


                                         4
                 United States v. Edwards, No. ACM S32449


                               III. CONCLUSION
    The findings of guilt and the sentence are correct in law and fact and no
error materially prejudicial to the substantial rights of Appellant occurred. Ar-
ticles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and sentence are AFFIRMED.



                  FOR THE COURT




                  CAROL K. JOYCE
                  Clerk of the Court




                                       5